PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,242,694
Issue Date: February 08, 2022
Application No. 16/180,414
Filing or 371(c) Date: November 05, 2018
Attorney Docket No. ~Docket No.- 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition captioned as “PETITION UNDER 37 C.F.R. 1.55s LATE SUBMISSION OF CERTIFIED OF PRIORITY DOCUMENT” which is being treated under 37 CFR 1.55(f), filed December 28, 2021, to accept a certified copy of a foreign application. 

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition lacks item (2)

The petition must be dismissed for lack of the required showing of good and sufficient cause for the delay. In this regard, petitioner has not provided a statement showing of good and sufficient cause for the delay as required.  

A showing requires more than a mere statement that a delay was unintentional or that good and sufficient cause exists. The showing required by 37 CFR 1.55(f) entails at least a brief explanation as to the good and sufficient cause for the delay.

A renewed petition must be submitted to receive reconsideration. The petition must be accompanied by a showing of good and sufficient cause for the delay, as indicated above.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.
    

Any questions concerning this decision should be directed to JoAnne Burke at (571) 272-4584.  


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions